Case 8-18-78630-|as

DOC 1-1 Filed 12/31/18

Fil| in this information to identify your case:

l.cvin

Firsl Nama

Debtor 1

Debtor 2

Mziur`icio
Mic:lle Narne

Arlo[a Carizilcs

Last Name

 

(Spousel if tiling) resinme
United States Banl<ruptcy Couit for the; Eilstcrn

Case number

Mi:|dli: Name

LD$[ Nilm€

Dlstricl Qchw Yurk
lSlate]

 

l|t knownl

 

 

Ol"llcia| Form lOSD

Schedule D: Creditors Who Have Claims Secured by Property

Entet’ed 12/31/18 12234:51

El Check `if this is an
amended filing

12!15

 

Be as complete and accurate as possible. |f two married people are filing together, both are equally responsible for supplying correct
infon'nation. lf more space is needed, copy the Additiona| Page, fill it out. number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (`tf known}.

1. Do any creditors have claims secured by

your property?

m No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.

3c1 Yes. Fi|l in all of the information below.

m List A|l Secured Claims

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

l _ Columrt A Column B Coi'umn C
_ 2. Llst all secured claims. lf a creditor has more than one secured claim, list the creditor separately Am°unl ol claim Value -Ql collalel.al 1 l_lnsecul,ecl
for each claim. lt more than one creditor has a particular ctaiml list the other creditors in F’art 2. DG nol deduct the that supports this portion
As much as possible, list the claims in alphabetical order according to the creditor's name value OlCD"atelal_ claim ` lfany
-Ml-_ Cool)¢l Describe the property that secures the claim: §52`507-90 §95`000.00 s
c r ii ""_""' ' '
'E_°m° 5 m 54 Lioyd Dr.` Br¢niwood, NY ii?ii
89>0 Cyprcss Wzitcr Blvcl.
Numbcr Strecl
As of the date you file, the claim is: Check all that apply
D Contingent
Coppcll TX 75019 n Unli‘quidated
City State ZIP Code a Dlspuled
Wh° owes the d€bf? Check Onel Naru re of lien check ali mai appiy.
g m D€bl°l' 1 Only m An agreement you made (such as mortgage or secured
: n Debtor 2 only car loan)
n Deblol 1 and Deblor 2 0an m Slalutory lien (such as tax lien, mechanics llen) l
[:l At least orie of the debtors and another L_-] Judgmem lien from 3 lawsuit l
\;l Olher linc|udirtg a right lo oftset) §
Cl Check if this claim relates to a
community debt
Date debt was incurred2005 Last 4 digits of account number(l:_()__ 0_ ¢_l_
|Bl Describe the property that secures the claim: 5 5 5
Creditor's Narne ''''' ` ` " " `l
l
l t
Nurn:)er Streel i jim ___ ii in ___l
As of the date you t'ile, the claim is: Check all that app|y.
m Contingent
Cl unliquidated
City State ZtPCode n Dlspuled
Who owes the debt? Check one Nature of lien Check all that app|y_
n Debt°r 1 On|li' n An agreement you made (such as mortgage or secured
a Deblor 2 only car |oan)
L;] Deb[Dl-l and Deblolz only n Statulory lien lsuch as tax lien. mechanics lien)
n At |eastone ofthe debtors and another m JUdf.tm€‘nl lien imm a lawsuit
m Other lincluding a right to otlsell
n Check if this claim relates to a l
community debt l
Da‘e debfwas incurred __ La§§?‘l§l‘§:.?j _",'§‘E_‘i’_“.'_“_‘_.'_‘'_‘_'_‘l'?,"’,,',7 , . .._._ _ ,i, t
Add the dollar value of your entries in Cotumn A on this page. Write that number here: l
Olficial Form 1060 Schedule D: Creditors Who Have C|aims Secured by Property page 1 ofl____

CaSe 8-18-78630-|38 DOC 1-1 Filed 12/31/18 Entet’ed 12/31/18 12234:51

Arto|a Canales

LaSl NBmE

Mauricio
Mlddle m

Debtor 1

Case number iii mm
Fitit Namo

Llst Ot:hers to 80 Not:lfled for a Debt That You Already Llsted

 

 

 
   
 
 

Us_e this page only lt you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection
agency is trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Slrnilarly, if
you have more than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. lt you do not have additional persons to
be notihed for any debts in Part 1, 'do not fill out or submit this page. . . v v

, On which line in Part1 did ou enter the creditor£l
Nationstar Mortgz_tgc LLC y _

blame Last 4 digits of account numberO__ §_ 0_ 4_

8950 Cypress Water Blvd.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Number Street
,` Dal|as TX 75063
j city state zii= code
l_| On which ||ne |n Part1 did you enter the creditor?
= Name Last 4 digits of account number_ _ _ _
Number Streei
t
`i
l City State ZlP Code
L_| On which line in Fart1 did you enter the creditor?
i Name Last 4 digits of account number_ ___ _ _
Number Street
City State ZlP Code
l On which line in Part 1 did you enter the creditor?
" Name Last 4 digits of account number_ __ _ _
l Number Street
1
4 City State ZlP Code
|_, On which line in Part 1 did you enter the creditor? __
1 Name Last 4 digits of account number_ __ _ ___
' Number Street
City State ZlP Code
[_| On which line ln Part 1 did you enter the creditor?
z Name Last 4 digits of account number _ _ __ ___
Number Street
ij
‘i
l
§ city stare ziP code
Oft`icial Form 1060 Part 2 of Schedule D: Creditors Who Have C|aims Secured by Property page _ of ___

 

 

 

